VAUGHN, Judge.
Subsequently affirmed by this Court, the order of Judge Falls, required, among other things, defendants to “remove that portion of construction . . . already completed” within 90 days. Defendants were permanently restrained “from constructing the pilot lounge and clubhouse and auxiliary hangar or extending or enlarging the airport facilities.” It appears to us that when Judge Falls uses the words “pilot lounge and clubhouse and auxiliary hangar” he was simply adopting the language of the parties to describe the offending structures which then and now constitute an extension of the nonconforming use. The stipulations are sufficient to show that defendants have failed to comply with the order, despite the fact that they may have changed the name of the offending structures.
The question of compliance or noncompliance with the explicit letter and intent of the order as entered was the essential question presented for resolution at the hearing. The order of 31 December 1972 is reversed and vacated and the cause is remanded for proceedings to assure compliance with the order of Judge Falls entered 23 February 1972.
Reversed and vacated.
Chief Judge Brock and Judge Hedrick concur.